859 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William E. BROCK, Secretary of Labor, United StatesDepartment of Labor, Plaintiff-Appellant,v.MEAT CUTTERS LOCAL 539, UNITED FOOD AND COMMERCIAL WORKERS,INTERNATIONAL UNION, AFL-CIO, CLC, Defendants-Appellees.
No. 87-1796.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff, in this labor relations action, appeals from the order directing that a supervised remedial election be held.  The parties now jointly move to remand this action to district court to permit them to file therein, a motion to vacate judgment.


2
The final judgment, entered June 15, 1987, required that a remedial, supervised election of Union officials be held within 120 days of the entry of that judgment for the purpose of correcting prior electoral deficiencies.  The plaintiff has agreed to the entry of a consent decree contingent upon the vacation of certain orders of the district court.


3
In First National Bank of Salem, Ohio v. Hirsch, 539 F.2d 343 (6th Cir.1976) (per curiam), this Court indicated that the proper procedure for a party seeking a remand to district court, to allow that court to vacate a judgment, is to first file a motion pursuant to Rule 60(b), Federal Rules of Civil Procedure, in district court so that court can certify its willingness to grant such a motion.  The record reflects an order certifying its disposition to so grant entered August 16, 1988.  Accordingly,


4
It is ORDERED that the motion to remand be and hereby is granted.